People v Bynum (2016 NY Slip Op 04673)





People v Bynum


2016 NY Slip Op 04673


Decided on June 14, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2016

Friedman, J.P., Sweeny, Webber, Gesmer, JJ.


1449 99005/15

[*1]The People of the State of New York,	SCID Respondent,
vJimmie Bynum, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Jordan K. Hummel of counsel), for respondent.

Order, Supreme Court, Bronx County (Raymond L. Bruce, J.), entered on or about July 15, 2015, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court's upward departure was a proper exercise of discretion, based on clear and convincing evidence of an aggravating factor that was not otherwise adequately taken into account by the risk assessment guidelines, and which outweighed the mitigating factors cited by defendant (see e.g. People v Poole, 105 AD3d 654 [1st Dept 2013], lv denied 21 NY3d 863 [2013]). Although, defendant's recent, egregious crime of violence against his own mother was not a sex offense, its circumstances supported an inference of increased risk of sexual recidivism.
The court was required, as a matter of law, to designate defendant a sexually violent offender, both because of the registration requirement of his out-of-state conviction (see People v Macchia, 126 AD3d 458, 462 [1st Dept 2015], lv denied 25 NY3d 910 [2015]), and also because the conduct underlying that conviction matched the essential elements of the corresponding New York offense (see Matter of North v Board of Examiners of Sex Offenders of State of N.Y., 8 NY3d 745, 753 [2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 14, 2016
CLERK